 Case 2:18-cv-10542-LJM-EAS ECF No. 90 filed 01/10/19          PageID.1317   Page 1 of 4




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN

JOEL VANGEHLUWE, et al,

      Plaintiffs,                              2:18-cv-10542

                                               LJM-EAS
v.                                             Hon. Laurie Michaelson

GOTNEWS, LLC, et.al.

      Defendants.

__________________________/
    MOTION FOR DISMISSAL OF DEFENDANT KENNETH STRAWN

      Defendant, Kenneth Strawn, represented by counsel, moves for dismissal, for

the reasons set forth below and in the accompanying brief:

1.    Strawn is autistic. This means, among other things, that he not only has

      difficulties communicating, but he has difficulties understanding when people

      communicate to him. This has been explained to plaintiff’s counsel, who,

      during the period when Strawn was not represented by counsel, spoke directly

      to Strawn.

2.    Strawn is unable to form the requisite intent for any of the claims of Plaintiff

      against him. See, The Michigan Autism Council, “Education Based

      Evaluations for Autism Spectrum Disorder,” 9/9/15.



                                           1
 Case 2:18-cv-10542-LJM-EAS ECF No. 90 filed 01/10/19        PageID.1318     Page 2 of 4




3.    . It is a shame that Strawn, who absolutely cannot afford it, has to expend

      money from his social security, to pay counsel to file an unnecessary motion to

      dismiss him from this case.

      THEREFORE, Defendant Kenneth Strawn respectfully requests he be

dismissed from this lawsuit, and that Plaintiff be assessed $2,500 in costs and

attorney fees incurred in obtaining this relief.

                              BRIEF IN SUPPORT OF
                              MOTION TO DISMISS

      The history of this case is a road which leads to dismissal. Strawn, who lives

in Mission Viejo, California, accepts the statement of facts and Motion To Dismiss

(particularly as it relies on California law) as set forth by Defendant Got News.

However, Strawn has an additional defense which supports dismissal.

      It is undisputed that Kenneth Strawn suffers from autism. He lacks the

understanding to form the requisite intent to defame anyone.

      According to the Michigan Council on Autism, one manifestation of the

condition is:

      Marked impairment in the areas of social or emotional reciprocity.
      Reciprocity is defined as the mutual give and take of social interactions.
      Marked impairment in this area implies significant difficulty recognizing and
      responding to the needs, intentions, perspectives, and feelings of others across
      multiple environments and people over time. Evidence of impairment in social
      or emotional reciprocity may include, but is not limited to, the following:

                                            2
 Case 2:18-cv-10542-LJM-EAS ECF No. 90 filed 01/10/19          PageID.1319   Page 3 of 4




       Lack of interest in the ideas of others

      The Indiana Resource Center for Autism discussion of Social Communication

and Language, Exhibit A, notes, inter alia, notes that autistic individuals appear to

have difficulty grasping the main idea and drawing conclusions, as well as having

difficulty seeing another person’s perspective, promoting self-image by using

pseudo-sophisticated language, even experience difficulty recognizing the lies,

deceptions and mischief of others. Autism is a neurodevelopmental, rather than a

psychiatric, disorder. Dwyer v. Sec'y of the HHS, 2010 U.S. Claims LEXIS 86, *73,

2010 WL 892250 (Court of Claims, 2010).

      Therefore, treating Strawn as if he were not autistic, ignores his limitations,

and the complained of behavior which correlates with his disability. Being facially

coherent while demonstrating a lack of judgment and inability to tailor his behavior

to more appropriate ends is consistent with his autism, and warrants dismissal of the

claim against him.

                                                 ROY, SHECTER, & VOCHT, PC

                                                 /s/ Lynn H. Shecter
                                                 P24845
                                                 Attorneys for Defendant Strawn
                                                 707 South Eton
                                                 Birmingham, MI 48009
                                                 (248) 540-7660

                                           3
    Case 2:18-cv-10542-LJM-EAS ECF No. 90 filed 01/10/19         PageID.1320     Page 4 of 4




                                                 shecter@rsmv.com
Dated January 9, 2019


                             CERTIFICATE OF SERVICE


       Lynn H. Shecter, attorney for plaintiff, affirms that she is an ECF participating
attorney and that she electronically transmitted to the court and to all participating ECF
attorneys this pleading, and any non-ECF attorney, if any, was served by first class mail.

                                                 Roy, Shecter & Vocht, P.C.


                                                 /s/ Lynn H. Shecter
                                                 Lynn H. Shecter (P24845)
                                                 Attorney for plaintiff
                                                 707 South Eton Street
                                                 Birmingham, Michigan 48009
                                                 (248) 540-7660
                                                 (248) 540-0321 (facsimile)
                                                 shecter@rsmv.com

Dated: January 10, 2018
/




                                             4
